DETAILED ACTION
The instant application having Application No. 17/231560 has a total of 22 claims pending in the application.  There are 4 independent claims and 18 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements dated 4/16/2021, 4/23/2021, 3/29/2022, 3/30/2022 and 4/18/2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 12, 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 11 of U.S. Patent No. 10,986,516 in view of Chen et al. (US 2016/0081103). 

Present application:

1. A method comprising:



receiving, by a network data analytics function (NWDAF), a request for data analytics




collecting, by the NWDAF, data associated with the NF according to the request; and






sending, by the NWDAF, load statistics associated with the NF in response to the request



associated with a load of a network function (NF) over a time period; … wherein the load statistics indicates an average value of the load of the NF over the time period according to the collected data.
US 10,986,516:

1. A method of policy optimization in a communication network, the method, comprising:

… receiving, by the NWDA function, a policy recommendation subscription request from a policy and control function (PCF), the PCF being a control plane function implemented within the core network of the communication network;

… sending, by the NWDA function, a measurement data request to the data storage function to retrieve stored measurement data that satisfies the policy recommendation subscription request; receiving, by the NWDA function, the requested measurement data from the data storage function;

sending, by the NWDA function to the PCF, a policy recommendation based on an analysis of the received measurement data and the policy recommendation subscription request.

Claim 1 does not recite that the request for data analytics is associated with a load of a network function (NF) over a time period, wherein the load statistics indicates an average value of the load of the NF over the time period according to the collected data.  However, However, Chen teaches sending load statistics that indicate an average value of the load of the NF over the time period according to the collected data (“The average CP load and the average UP load refer to an average load of the CP and that of the UP within a period of time, for example, one or any combination of the following: average CPU usage, an average quantity of users, and average throughput of the CP and those of the UP in two days. In S101, the load information may be collected and recorded in a preset time interval, CP and UP loads in the preset time interval may be determined, and all CP and UP loads in the preset time interval that are collected in a time cycle of an adjustment are averaged, so that the average CP load and the average UP load may be obtained. For example, the preset time interval is 15 minutes, load statuses of the UP and CP in the preset time interval are collected every 15 minutes, and all UP and CP loads in 15 minutes that are collected in two days are averaged and averages are used as the average CP load and the average UP load” – See [0090]; Load statistics indicating an average value of a user plane board (network function) within a period of time are collected).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 such that the request for data analytics is associated with a load of a network function (NF) over a time period, wherein the load statistics indicates an average value of the load of the NF over the time period according to the collected data.  Motivation for doing so would be to examine performance metrics associated with the NF over a period of time to determine whether loads are unbalanced where one side is relatively idle and another side is relatively busy during the time period to enable load balancing adjustments to be made (See Chen, [0090] and [0152]).


Claims 12, 21 and 22 are rejected based on Claims 1 and 11 of US 10,986,516 in view of Chen based on similar reasoning as given above.

Claims 1, 12, 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 15 and 20 of U.S. Patent No. 11,399,293 in view of Chen et al. (US 2016/0081103). 

Present application:

1. A method comprising:

receiving, by a network data analytics function (NWDAF), a request for data analytics


collecting, by the NWDAF, data associated with the NF according to the request; and






sending, by the NWDAF, load statistics associated with the NF in response to the request


associated with a load of a network function (NF) over a time period; … wherein the load statistics indicates an average value of the load of the NF over the time period according to the collected data.
US 11,399,293:

1. A method comprising:

sending, by a first network function (NF) to a network data analytics function (NWDAF), a request for data analytics, 

… collecting, by the NWDAF, location information associated with the user equipment (UE) or the group of UE, wherein the location information includes mobility management data associated with the UE; generating, by the NWDAF, a mobility management parameter based on the collected location information;

… in response to the request, sending by the NWDAF to the first NF, a result of data analytics based on the collected location information;

Claim 1 does not recite that the request for data analytics is associated with a load of a network function (NF) over a time period, wherein the load statistics indicates an average value of the load of the NF over the time period according to the collected data.  However, However, Chen teaches sending load statistics that indicate an average value of the load of the NF over the time period according to the collected data (“The average CP load and the average UP load refer to an average load of the CP and that of the UP within a period of time, for example, one or any combination of the following: average CPU usage, an average quantity of users, and average throughput of the CP and those of the UP in two days. In S101, the load information may be collected and recorded in a preset time interval, CP and UP loads in the preset time interval may be determined, and all CP and UP loads in the preset time interval that are collected in a time cycle of an adjustment are averaged, so that the average CP load and the average UP load may be obtained. For example, the preset time interval is 15 minutes, load statuses of the UP and CP in the preset time interval are collected every 15 minutes, and all UP and CP loads in 15 minutes that are collected in two days are averaged and averages are used as the average CP load and the average UP load” – See [0090]; Load statistics indicating an average value of a user plane board (network function) within a period of time are collected).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 such that the request for data analytics is associated with a load of a network function (NF) over a time period, wherein the load statistics indicates an average value of the load of the NF over the time period according to the collected data.  Motivation for doing so would be to examine performance metrics associated with the NF over a period of time to determine whether loads are unbalanced where one side is relatively idle and another side is relatively busy during the time period to enable load balancing adjustments to be made (See Chen, [0090] and [0152]).


Claims 12, 21 and 22 are rejected based on Claims 1, 15 and 20 of US 11,399,293 in view of Chen based on similar reasoning as given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (US 2016/0277953) in view of Chen et al. (US 2016/0081103).

Regarding Claim 1, Andersson teaches a method comprising:
receiving, by a network data analytics function (NWDAF), a request for data analytics associated with a load of a network function (NF) (“The NIS 16 may operate according to a request-response model. Thus, according to an embodiment the third functional module is arranged to, in an optional step S106a, acquire a request for said transport conditions. The request may originate from the network connected device and/or the data transport node” – See [0085]; “The transport conditions may describe traffic load experienced in at least one of an area in the communications network, a data transport node” – See [0079]; The NIS (NWDAF) receives a request for data analytics associated with a load of a data transport node (network function));
collecting, by the NWDAF, data associated with the NF according to the request (“The orchestrator module may be configured to start processing the request once received. One step may comprise interpreting what information is necessary to reply to the request. Thus information about end-point(s), which type of transport flow is to be established, identity of the user, and which information is requested may be parsed from the request” – See [0118]; “The orchestrator module may be configured to, for each determined bottleneck and network segment for the traffic flow, query the relevant data collector modules for the data sets required to determine predictions or determine currently valid values for the requested information objects. Thus the parameters in the NIS request may influence which data is requested. A current value may be determined using only the latest reported values for data that is relevant to the information objects requested” – See [0121]; The orchestrator module in the NIS (NWDAF) collects data associated with the request from the data collector modules); and
sending, by the NWDAF, load statistics associated with the NF in response to the request (“The orchestrator module may be configured to, when having determined values that were requested, generate a response to the request. The orchestrator module may be configured to send the response to the exposure module” – See [0126]; The orchestrator module of the NIS (NWDAF) sends the requested information (e.g., traffic load of the data transport node/NF) in response to the request).
Andersson does not explicitly teach that the load is a load over a time period, wherein the load statistics indicates an average value of the load of the NF over the time period according to the collected data.
However, Chen teaches sending load statistics that indicate an average value of the load of the NF over the time period according to the collected data (“The average CP load and the average UP load refer to an average load of the CP and that of the UP within a period of time, for example, one or any combination of the following: average CPU usage, an average quantity of users, and average throughput of the CP and those of the UP in two days. In S101, the load information may be collected and recorded in a preset time interval, CP and UP loads in the preset time interval may be determined, and all CP and UP loads in the preset time interval that are collected in a time cycle of an adjustment are averaged, so that the average CP load and the average UP load may be obtained. For example, the preset time interval is 15 minutes, load statuses of the UP and CP in the preset time interval are collected every 15 minutes, and all UP and CP loads in 15 minutes that are collected in two days are averaged and averages are used as the average CP load and the average UP load” – See [0090]; Load statistics indicating an average value of a user plane board (network function) within a period of time are collected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Andersson such that the load is a load over a time period, wherein the load statistics indicates an average value of the load of the NF over the time period according to the collected data.  Motivation for doing so would be to examine performance metrics associated with the NF over a period of time to determine whether loads are unbalanced where one side is relatively idle and another side is relatively busy during the time period to enable load balancing adjustments to be made (See Chen, [0090] and [0152]).

Regarding Claim 2, Andersson in view of Chen teaches the method of Claim 1.  Andersson further teaches that the request includes filter information indicating the NF (“A real-time media application that has been provisioned with access rights, the location of the NIS exposure module interface, and the API definition may send a NIS information request relating to available transmission bitrate, expected packet loss rates, etc. between two particular end-point addresses associated with transmission of traffic from the application. These end points can be specified as an IP address, or device identifiers, such as the International Mobile Equipment Identity (EMEI)” – See [0116]; The request includes addresses/identifiers that indicate the relevant endpoints, such as the NF).

Regarding Claim 3, Andersson in view of Chen teaches the method of Claim 2.  Andersson further teaches that the filter information includes a user equipment (UE) identifier associated with the data analytics (“A real-time media application that has been provisioned with access rights, the location of the NIS exposure module interface, and the API definition may send a NIS information request relating to available transmission bitrate, expected packet loss rates, etc. between two particular end-point addresses associated with transmission of traffic from the application. These end points can be specified as an IP address, or device identifiers, such as the International Mobile Equipment Identity (EMEI)” – See [0116]; The request includes an IMEI of a UE associated with the analytics).

Regarding Claim 5, Andersson in view of Chen teaches the method of Claim 2.  Andersson further teaches that the filter information includes an identifier of the NF (“A real-time media application that has been provisioned with access rights, the location of the NIS exposure module interface, and the API definition may send a NIS information request relating to available transmission bitrate, expected packet loss rates, etc. between two particular end-point addresses associated with transmission of traffic from the application. These end points can be specified as an IP address, or device identifiers, such as the International Mobile Equipment Identity (EMEI)” – See [0116]; The request includes addresses/identifiers that indicate the relevant endpoints, such as the NF).

Regarding Claim 6, Andersson in view of Chen teaches the method of Claim 1.  Chen further teaches that the NF is one of a user plane function (UPF), an access and mobility function (AMF), a session management function (SMF), an access network (AN) node, a policy and control function (PCF), or a network exposure function (NEF) (“collect load information of a UP from a user plane UP board” – See [0084]; The NF may be a user plane board (UPF)).

Regarding Claim 7, Andersson in view of Chen teaches the method of Claim 1.  Chen further teaches that the NF is the UPF, and the data includes a traffic load of the UPF (“collect load information of a UP from a user plane UP board” – See [0084]; “The average CP load and the average UP load refer to an average load of the CP and that of the UP within a period of time, for example, one or any combination of the following: average CPU usage, an average quantity of users, and average throughput of the CP and those of the UP” – See [0090];  The NF may be a user plane board (UPF), and the data includes a traffic load of the UPF in the form of a throughput and quantity of users).

Regarding Claim 8, Andersson in view of Chen teaches the method of Claim 1.  Andersson further teaches that the NWDAF obtains the load statistics by performing the data analytics according to the request and the collected data (“The orchestrator module may be configured to, when having determined values that were requested, generate a response to the request. The orchestrator module may be configured to send the response to the exposure module. The exposure module may be configured to forward the response to the application” – See [0126]; The orchestrator module of the NIS (NWDAF) performs data analytics on the collected data to generate the response).

Regarding Claim 9, Andersson in view of Chen teaches the method of Claim 1.  Andersson further teaches that the NWDAF collects the data from an operation administration and management (OAM) (“The information probes are thus configured to collect information relevant for generating accurate views of the current network situation at the site of the probes and for forming a basis for predictions of future network situations” – See [0093]; “The information probes may thus at regular intervals send a report to the data collector module comprising the ID of the information probe and the collected information” – See [0095]; “Snapshots of the collected information may thus frequently be sent to the data collector module, creating a database of the current and near-term history for the information provided from related (e.g., geographically or topology related) sets of information probes. The data collector modules may be deployed at service sites. The data collector modules may, for example, be deployed at existing 2G and 3G radio network controller (RNC) sites” – See [0096]; The orchestrator collects the data from data collectors, which may be considered OAM nodes due to the fact that they monitor information relevant for generating network views and predicting network situations).

Regarding Claim 10, Andersson in view of Chen teaches the method of Claim 1.  Andersson further teaches that the NWDAF collects the data from one or more of an application function (AF), an access and mobility function (AMF), a session management function (SMF), a unified data repository (UDR), a unified data management (UDM), or an access network (AN) node (“The information probes are thus configured to collect information relevant for generating accurate views of the current network situation at the site of the probes and for forming a basis for predictions of future network situations” – See [0093]; “The information probes may thus at regular intervals send a report to the data collector module comprising the ID of the information probe and the collected information” – See [0095]; “Snapshots of the collected information may thus frequently be sent to the data collector module, creating a database of the current and near-term history for the information provided from related (e.g., geographically or topology related) sets of information probes. The data collector modules may be deployed at service sites. The data collector modules may, for example, be deployed at existing 2G and 3G radio network controller (RNC) sites” – See [0096]; The orchestrator collects the data from a data collector, which may be considered a unified data repository due to the fact that it creates a database of the data received from the various probes).

Regarding Claim 11, Andersson in view of Chen teaches the method of Claim 1.  Chen further teaches that the load statistics further indicates a maximum value of the load of the NF over the time period (“the load information may be collected and recorded in a preset time interval, and a maximum load value may be determined in the preset time interval, so that the load of the CP when the CP is busy and the load of the UP when the UP is busy may be obtained. For example, the preset time interval may be 15 minutes, load statuses of the UP and the CP in the time interval are collected every 15 minutes (for example, an average load of 10 CPUs of the CP or the UP when the 10 CPUs are busy in the 15 minutes), and a maximum load of UP loads and a maximum load of CP loads in the preset time interval that are collected” – See [0089]; The load statistics of the UP/NF may further indicate a maximum value during the time interval).

Claims 12, 21 and 22 are rejected based on reasoning similar to Claim 1.
Claim 13 is rejected based on reasoning similar to Claim 2.
Claim 14 is rejected based on reasoning similar to Claim 3.
Claim 16 is rejected based on reasoning similar to Claim 5.
Claim 17 is rejected based on reasoning similar to Claim 6.
Claim 18 is rejected based on reasoning similar to Claim 7.
Claim 19 is rejected based on reasoning similar to Claim 11.
Claim 20 is rejected based on reasoning similar to Claim 8.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (US 2016/0277953) in view of Chen et al. (US 2016/0081103) and further in view of Centonza et al. (US 2018/0368140).

Regarding Claim 4, Andersson in view of Chen teaches the method of Claim 2.  Andersson and Chen do not explicitly teach that the filter information includes a network slice identifier.
However, Centonza teaches that filter information includes a network slice identifier (“The request comprises the Slice ID(s) or at least indication of the slice ID(s), such as an index or the Slice ID. The request may request resources for the wireless device 10 from the second radio network node 15. Hence, the first radio network node 12 may request the second radio network node 15 to aggregate traffic, namely it may request that joint communication from the first and second radio network nodes with the wireless device 10 is established. Within such request the one or more slice ID assigned to the wireless device 10 is included” – See [0117]; “In another method according to the embodiments herein, the first and second radio network nodes may use the slice ID(s) to collect specific measurements for the wireless devices associated to the slice ID(s)” – See [0125]; “the first and second nodes may collect: data volume reports per different QoS parameters and per uplink or downlink traffic direction on a per slice ID basis; … number of active wireless devices or active bearers per slice ID; … Average data throughput in UL and DL per slice ID and per slice ID per wireless device; Average signaling load per slice ID and per slice ID per wireless device” – See [0126]-[0132]; The filter information includes a slice ID).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Andersson such that the filter information includes a network slice identifier.  Motivation for doing so would be to enable loads to be monitored on a per slice basis (See Centonza, [0102] and [0132]).

Claim 15 is rejected based on reasoning similar to Claim 3.

Conclusion
The prior art references made of record but not relied upon are considered pertinent to Applicant’s disclosure.  For example, Wu et al. (WO 2018/041000 A1, see attached translation) teaches a method/system for collecting current load information of a user plane function (network function/NF) and selecting, based on the load information, a user plane function for the UE from among one or more user plane functions (See p. 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478